PRESIDING JUSTICE HEIPLE, dissenting: What are the simple facts of this simple case? Officer Thomas Camper followed a car to the defendants’ residence in order to arrest an occupant of the car, James Upson. The Upson car arrived just ahead of Officer Camper’s police car. Upson and the occupants of car one got out. Officer Camper got out of his police car. Upson headed up the sidewalk and towards the house. Officer Camper told him he was under arrest. Upson ignored the officer and went on into the house. Officer Camper and other policemen went on into the house and effectuated the arrest of Upson. In the process of this arrest, the defendants William and Brett Villarreal, who lived in the house, attempted to interfere with the arrest of Upson. The two defendants first blocked the officers’ entry into the house. Brett Villarreal also struck Officer Camper in the face with his fist and threw an ice chest at Officer Chris Howard. In these consolidated appeals, defendant William Villarreal was charged with offenses of resisting a peace officer and obstructing a peace officer. Defendant Brett Villarreal was charged with three counts of aggravated battery, resisting a peace officer, and two counts of obstructing a peace officer. The trial court granted defendants’ motions to quash arrest and dismissed all charges against both defendants, finding that the police officers’ act of going into the Villarreal residence without a warrant and without the defendants’ consent violated the defendants’ rights under the fourth amendment. Justice Scott would affirm the entire dismissal. Justice Gorman would affirm the dismissals except as to the single charge of aggravated battery against Brett Villarreal. I would reverse the trial court’s ruling in its entirety and remand the case for a hearing on the merits. Police officers have been conferred by law with authority to make arrests, and the act of making an arrest is authorized to the extent that a person may not use force to resist or obstruct an arrest even though the arrest may be unlawful. (Ill. Rev. Stat. 1989, ch. 38, par. 107 — 7.) Here, the officer informed Upson, in the presence of the defendants, that he was under arrest before Upson retreated into the defendants’ residence. Thus, the defendants were fully aware that the men attempting to enter their home were police officers engaged in the official act of arresting James Upson. The question raised by the defendants’ motions to quash and dismiss is not whether the police officers should have obtained a warrant. The question is, rather, whether the defendants, or either of them, had a right to physically resist and obstruct the officers’ efforts to effect an arrest upon a third party, James Upson. The defendants had no such right. Consequently, the trial court erred in granting the motions to quash and dismiss. And, the majority of this court is wrong in dismissing any or all of those charges against these two defendants. What we have here is a situation where the trial judge and two members of this court do not like the police officers’ conduct in pushing their way into a private residence without a warrant to make an arrest of a third party. Whether one sympathizes or even agrees with such feelings, the rule of law is not to be abrogated by visceral feelings and emotions. The discussions by Justices Scott and Gorman do not change the reality of what happened here nor the rule of law applicable thereto. The trial court should be reversed in its entirety and the cause remanded for a trial on the merits.